Citation Nr: 1114174	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  10-47 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals of a gunshot wound of the left leg, involving Muscle Group XI.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from September 1950 to March 1952.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in October 2010, of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The service treatment records show that in January 1951 the Veteran sustained a through-and-through gunshot wound to the left leg from the medial to the lateral aspect of the gastrocnemius muscle.  There was no artery or nerve involvement.  The wound was characterized as a flesh wound, which was debrided and bandaged.  

The Veteran contends that he currently has numbness in his left leg, ankle, foot, and toes.    

On VA examination in September 2010, there was muscular atrophy of the left calf.  Sensory testing revealed diminished sensation to simple touch over the peroneal nerve distribution from the distal lateral left lower leg to the dorsum of the fourth and fifth toes of the left foot.  The diagnosis was gunshot wound of the left calf involving muscle group XI with associated peroneal nerve sensory neuropathy.  



As the evidence shows that the Veteran has orthopedic and neurological involvement, a reexamination is needed to verify the current severity of the disability.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA neurological examination to determine the current level of severity of the residuals of a gunshot wound to the left leg. 

The examination should include:

a). Range of motion of the left ankle; 

b). An EMG and nerve conduction study to determine the level of peroneal nerve impairment resulting from the gunshot wound.  

The examiner is requested to indicate what peripheral nerve is affected, that is, either the external popliteal nerve (common peroneal), musculocutaneous nerve (superficial peroneal), or anterior tibial nerve (deep peroneal), and whether the affected nerve is consistent with the injury to Muscle Group XI. 

The examiner should comment on whether the findings represent mild, or moderate, or severe incomplete paralysis of the affected nerve. 








2. After the above development is completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


